Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the power source" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the power source" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19recites the limitation "the power source" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-3, 7-10, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iotti (2016/0101738).
Consider Claim 1, Iotti discloses a folding staircase, comprising: a frame (112, 114) having an upper end and a lower end; the upper end of the frame defines an upper step (25); a plurality of steps (21, 22) pivotally connected to the lower end of the frame; a plurality of pivoting arms (111, 113) connecting each of the plurality of steps to each other; the frame including brackets (4) that secure to existing mounting points of a vehicle (5); at least one of the plurality of steps operably connected to at least one linear actuator (31); the linear actuator connected to a motor (electric jack); the motor operably connected to a control switch (Para 0063); wherein actuation of the control switch operates the motor causing the plurality of steps to unfold outwardly, thereby defining a deployed configuration; wherein de-actuation of the control switch operates the motor causing the plurality of steps to fold inwardly, thereby defining a storage configuration.
Consider Claim 8, Iotti discloses a folding staircase, comprising: a frame (112, 114) having an upper end and a lower end; the upper end of the frame defines an upper step (25); a middle step (21) pivotally connected to the lower end of the frame; a bottom step (22) pivotally connected to the middle step via a pair of pivoting arms (111, 113); the pair of pivoting arms connect an outer edge of the middle step to an outer edge of the bottom step; the frame including brackets (4) that secure to existing mounting points (5) of a vehicle; the bottom step operably connected to at least one linear actuator (31); the linear actuator connected to a motor (electric jack); the motor operably connected to a control switch (Para 0063); wherein actuation of the control switch operates the motor causing the middle step and the bottom step to unfold outwardly, thereby defining a 
Consider Claim 14, Iotti discloses a folding staircase, comprising: a frame (112, 114) having an upper end and a lower end; the upper end of the frame defines an upper step (25); a plurality of steps (21, 22) pivotally connected to the lower end of the frame; a plurality of pivoting arms (111, 113) connecting each of the plurality of steps to each other; the frame including brackets (4) that secure to existing mounting points of a vehicle (5); at least one of the plurality of steps operably connected to at least one linear actuator (31); the linear actuator connected to a motor (electric jack); the motor operably connected to a sensor (Para 0063); wherein triggering the sensor operates the motor causing the plurality of steps to unfold outwardly, thereby defining a deployed configuration; wherein de-actuation of the control switch operates the motor causing the plurality of steps to fold inwardly, thereby defining a storage configuration.
Consider Claims 2, 9 and 15, Iotti discloses all of the features of the claimed invention, as described above, and further discloses wherein plurality of steps comprise a plurality of apertures (See Fig. 2).
Consider Claims 3, 10 and 16, Iotti discloses all of the features of the claimed invention, as described above, and further discloses wherein plurality of steps comprise a plurality of raised portions (See Fig. 5).
Consider Claims 7, 13 and 20, Iotti discloses all of the features of the claimed invention, as described above, and further discloses wherein the control switch is disposed in a door frame (Para 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iotti (2016/0101738) in view of Kircher (7,971,891).
Consider Claims 4 and 17, Iotti discloses all of the features of the claimed invention, as described above, but does not disclose wherein a top surface of the plurality of steps further comprise an anti-slip material.
Kircher discloses an anti-slip material (C3, L 5-10).
It would be obvious to one of ordinary skill in the art at the time of the invention to modify Iotti by providing an anti-slip material instead of the claimed apertures or raised portions of Claims 2 and 3 or 15 and 16 as it would be a simple substitution of one known element for another known element and would yield the expected result of reducing the likelihood of slopping on the step.
Claims 5, 6, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iotti (2016/0101738) in view of Smith (9,834,147).
Consider Claims 5, 11 and 18, Iotti discloses all of the features of the claimed invention, as described above, but does not disclose further comprising a power source in operable communication with the motor.
Smith discloses a power source (217) in operable communication with the motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Iotti by further providing a power source in connection with the motor in order to take advantage of the motors ability to convert electricity into motion.
Consider Claim 6, 12, and 19, Iotti discloses all of the features of the claimed invention, as described above, but does not disclose wherein the power source is an existing power source of the vehicle.
Smith discloses wherein the power source is an existing power source of the vehicle (217). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618